Citation Nr: 1241136	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left thigh injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to January 1972.

This matter comes before the Board of Veterans' appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010; a statement of the case was issued in July 2010; and a substantive appeal was received in August 2010.  The Veteran testified at a personal hearing at the RO in December 2010.  A transcript is of record.

Although the appeal also originally included the issues of service connection for bilateral hearing loss, tinnitus, left knee disability, and an eye disability, service connection was granted for these disabilities by rating decisions in July 2010 (left knee disorder) and April 2012 (bilateral hearing loss, tinnitus, and an eye disability), and they are therefore no longer in appellate status. 


FINDING OF FACT

The Veteran does not have residuals of a left thigh injury.


CONCLUSION OF LAW

Disability of the left thigh was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefit sought in a letter dated in January 2009.  Moreover, in the January 2009 letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the initial adjudication of the case.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The January 2009 VCAA letter further gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, and VA examination reports.

The Board notes that the claims file contains documentation of the unavailability of medical treatment records at the VA Medical Center (MC) in Poplar Bluff, Missouri.  These records had been sought in an effort to assist the Veteran.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran has been afforded a VA examination addressing the issue decided by the Board at this time, and the pertinent June 2010 VA examination report is of record.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the June 2010 VA examination report contains sufficiently specific clinical findings, medical opinions, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary with regard to this issue.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal decided by the Board at this time.

Service Connection

The Veteran seeks entitlement to service connection for a left thigh disability, which he contends was injured in service.  Specifically, he reports that his left thigh was injured twice in football games in which he participated in November 1970.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Residuals of Left Thigh Injury

To the extent that the Veteran claims entitlement to a left thigh disability specifically featuring residuals of an injury during military service, the Board finds that the claim must be denied because the evidence shows that the Veteran has no residuals of any injury involving his left thigh.  

A pertinent June 2010 VA examination report is of record, and was prepared in connection with the development of evidence for this appeal.  The Veteran's claims file was reviewed and discussed by the examiner in connection with the preparation of the report.  The report discusses the Veteran's account of having suffered an injury to the left thigh during an in-service football game.  The examiner found that a simultaneous left knee injury was at least as likely as not the cause of the Veteran's degenerative joint disease of the left knee (service connection for degenerative joint disease of the left knee has since been granted).  

The examiner noted "[t]he veteran denies any problems to the thigh and no abnormality noted at this time."  Direct examination revealed a notation that "[t]he thigh appears to be negative and the veteran denies any problems with the thigh."
 
The Board notes that the Veteran's medical records do not present any findings contrary to those presented in the detailed medical information in the June 2010 VA examination report.  There is no medial finding or opinion of record indicating the presence of disability in the left thigh.  Thus, to the extent that the Veteran claims entitlement to service connection for the residuals of injury of the left thigh, the claim must be denied because the evidence shows that there is no disability of a nature which may be medically considered a residual of injury or trauma of the left thigh.  As the most probative evidence shows that there is no current clinical diagnosis of any residuals of injury of the left thigh, service connection for residuals of injury of the left thigh must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).

In sum, the most probative evidence shows that the Veteran has no residuals of any injury to the left thigh.  Service connection is not warranted for a left thigh disability in this case.

Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left thigh disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue decided at this time.  

Here, the evidence is against a finding that the Veteran has a left thigh disability.  The Veteran has been afforded a VA examination with an adequate VA examination report in connection with this claim; the examiner provided clear findings and opinion with persuasive discussion of rationale weighing against the claim.  The examiner's pertinent findings and opinions are uncontradicted by the rest of the competent evidence of record.  To the extent that the Veteran argues that he has thigh pain when his service-connected left knee pops or swells, as in his substantive appeal, the Board notes that the evaluation of the same manifestation under different diagnoses is prohibited.  38 C.F.R. § 4.14.  Further, there is nothing in the private or VA medical evidence indicating that the Veteran's has a current left thigh disability at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's belief that his claimed disability is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination concerning the possibility of a causal relationship between military service and a chronic acquired disability requires specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left thigh disability, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a left thigh injury is not warranted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


